           Case 1:20-cv-02403-MKV Document 51 Filed 02/02/21 Page 1 of 1


                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT
                                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                               DOC #:
                                                                               DATE FILED: 2/2/2021
 FAMILY EQUALITY, et al.,

                             Plaintiffs,
                                                                  1:20-cv-02403 (MKV)
                      -against-

 UNITED STATES DEPARTMENT OF                                             ORDER
 HEALTH AND HUMAN SERVICES, et al.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

         The Court has received letters from the Parties regarding regulatory developments that

may moot Plaintiffs’ claims in this case [ECF Nos. 48, 50]. In light of those recent regulatory

actions, IT IS HEREBY ORDERED that this case is STAYED pending further order of the

Court.

         The Parties are directed to file a joint letter on the ECF docket on or before February 16,

2021 regarding whether the Final Rule referenced in the Parties’ letters has become effective, or

whether there have been any other developments which impact this case. Following receipt of

the Parties’ letter, the Court will enter an order regarding next steps in this case.



SO ORDERED.

                                                        _________________________________
Date: February 2, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
